Citation Nr: 0725320	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-40 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1976.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a December 2004 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been received.

2.  Competent evidence of post service bilateral hearing loss 
disability is not of record.

3.  Competent evidence of tinnitus or of a nexus between any 
tinnitus currently suffered by the veteran and service is not 
of record.  


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).



Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 which 
provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Bilateral Hearing Loss and Tinnitus

The veteran alleges that he suffers from hearing loss and 
tinnitus as a result of being exposed to acoustic trauma 
during service.  

Service medical records (SMRs) indicate that the veteran 
worked in engineering on the U.S.S. Turner Joy.  According to 
the veteran's SMRs, the veteran was exposed to high intensity 
noise as part of his duties in engineering and was issued ear 
plugs to protect against this noise.  Hearing tests were 
performed on the veteran in August 1975 and July 1976.  
Although it appears from an August 1975 hearing test that the 
veteran suffered some decrease in pure tone thresholds during 
service, the veteran's hearing subsequently improved in 
service, as a July 1976 examination shows improvement in the 
veteran's hearing.  

Whispered and spoken voice was 15/15 bilaterally in November 
1976 (one month prior to the veteran's separation from 
service).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
tinnitus.  

On the authorized audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
5
20
LEFT
15
15
10
5
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The audiologist determined that the veteran had normal 
hearing in his right ear, to a frequency of 6 kilohertz, with 
a mild sensorineural hearing loss at 8 kilohertz.  The 
veteran had normal hearing in his left ear, to a frequency of 
3 kilohertz, with mild hearing loss at 4 and 8 kilohertz.  
The audiologist determined that it was as likely as not that 
the current hearing loss in the veteran's left ear was 
related to military service.  The audiologist also noted that 
no complaints of tinnitus were reported and that there was no 
reference to tinnitus in the veteran's claims file.

Although the audiologist determined that the veteran had 
hearing loss in his left ear that was "as likely as not" 
related to service, the veteran's hearing loss does not 
satisfy the pure tone threshold requirements of 38 C.F.R. 
§ 3.385.  Therefore, as the veteran has not been shown to 
have a current hearing loss disability as defined by 
regulation, the Board finds that that the veteran's claim 
cannot be granted.

As to the tinnitus, the examiner found no evidence of 
tinnitus during the exam.  The Board therefore finds that the 
veteran's claim for tinnitus also cannot be granted.  

As noted, there must be a current disability to establish 
service connection.  Accordingly, as competent evidence of a 
current disability has not been shown, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss disability and 
tinnitus, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi,  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The Regional Office provided a VCAA 
notice letter to the veteran in July 2004, prior to the 
initial adjudication of the claim.  The VCAA letter notified 
the veteran of what information and evidence must be 
submitted by the veteran and what information and evidence 
would be obtained by the VA.  The content of the letter 
clearly complied with all four elements set forth by the 
Court in Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  A letter compliant with this notice 
was sent to the veteran in March 2006, but there was no 
subsequent readjudication of the claim.  However, since the 
claim for service connection is being denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has received the veteran's 
service medical records, and requested private medical 
records on the veteran's behalf, although the private medical 
facility indicated that no such records were available.  The 
record reflects that in October 2004, the veteran had an 
examination regarding his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


